                       Case 1:19-cv-00819-LGS Document 96 Filed 07/22/20 Page 1 of 2




                                          Weg and Myers, P.C.
                                              ATTORNEYS AT LAW
                                                FEDERAL PLAZA
                                  52 DUANE STREET, NEW YORK NEW YORK, 10007
                                                 (212) 227-4210
                                               FAX (212) 349-6702
                                            WWW.WEGANDMYERS.COM

CONNECTICUT AFFILIATE                                                                        NEW JERSEY AFFILIATE
   LAW OFFICE OF                                                                                LAW OFFICE OF
BRIAN D. ROSENFELD                                                                          MASELLI-WARREN, P.C.
   16 RIVER STREET                                                                            600 ALEXANDER ROAD
  NORWALK, CT 06850                                                                           PRINCETON, NJ 0854
      (203) 853-3888                                                                               (609) 452-8411




                                                       July 21, 2020
         VIA ECF
         Honorable Lorna G. Schofield, U.S.D.J.
         United States District Court
         Southern District of New York
         40 Foley Square, Courtroom 1106
         New York, New York 10007

                           Re:   Harbor House Owners Corp. v. Admiral Indemnity Company
                                 Case No.             19-cv-819 (LGS)
                                 Defendant’s File No. 179-20461
                                 Plaintiff’s File No. 17-102

         Dear Hon. Judge Schofield:

                 This firm represents Plaintiff Harbor House Owners Corp. in the above-referenced matter. We
         write to the Court pursuant to direction from Barton in chambers.

                 On July 8, 2020, the Court directed the parties to list the confirmed dates for the remaining
         depositions in this matter [Dkt. No. 83]. This was done on July 15, 2020 [Dkt. No. 86]. The first two
         depositions scheduled in that letter were Plaintiff’s depositions of Defendant’s witnesses Richard Starkie
         on July 17 and Mitch Siegel on July 22. On the morning of July 17, 2020, Defendant busted Richard
         Starkie’s deposition due to the witness’s mother having a medical emergency. On Monday, July 20,
         Defendant busted the deposition of Mitch Siegel scheduled for July 22 due to the witness himself having a
         medical emergency. Defendant offered to produce Starkie on July 22 in order to attempt to keep the
         parties on track to finish depositions by next Friday, July 31. Today, Defendant busted Starkie’s agreed-
         upon July 22 deposition as there was apparently a miscommunication between the witness and defense
         counsel as to the witness’s availability. Defendant then offered to produce Starkie on July 23, a date on
         which another defense witness, Joseph Caggiano, is already scheduled to go forward. Caggiano’s
         deposition was confirmed by both parties this morning prior to Defense counsel advising Plaintiff that
         Starkie would not be available tomorrow.
          Case 1:19-cv-00819-LGS Document 96 Filed 07/22/20 Page 2 of 2




        Under normal circumstances, Plaintiff would try to be accommodating to these issues. However,
with the current deadlines we simply cannot afford to lose this many days. Wherefore, Plaintiff
respectfully requests that the Court either: 1.) Issue an Order directing that the depositions go forward as
scheduled; or 2.) Issue an Order extending the time in which the parties have to complete fact discovery
by thirty (30) days. Defendant has consented to the request for a 30 day extension.

       Thank you for your time and attention to this matter.

                                                              Respectfully submitted

                                                              WEG AND MYERS, P.C.


                                                      By:     /s/Adam S. Cohen
                                                                Adam S. Cohen, Esq. (AC8338)

cc:    Via ECF:

Adam Alster, Esq.
FINNAZO COSSOLINI O’LEARY
  MEOLA & HAGER LLP
67 East Park Place, Suite 901
Morristown, New Jersey 07960

                  An Eighth Amended Case Management Plan and Scheduling Order that
                  extends the fact discovery deadline to August 14, 2020, will issue separately.
                  No other deadlines are changed.

                  SO ORDERED.

                  Dated: July 22, 2020
                         New York, New York
